Name: Commission Regulation (EEC) No 2395/87 of 6 August 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 218/38 Official Journal of the European Communities 7. 8 . 87 COMMISSION REGULATION (EEC) No 2395/87 of 6 August 1987 . fixing the amount of the subsidy on oil seeds coefficients of equivalence adapted to the new standard quality ; ( " Whereas provisions specifying that the differential amount is calculated on the basis of the target price less 7,5 % should be adopted ; whereas the differential amounts for the 1987/88 marketing year were calculated on this basis for colza and rape seed subject to the adop ­ tion by the Commission of the Regulation laying down the provisions in question ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2323/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (! ), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 27* (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1953/87 (4), HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No \ 569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 Q and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2323/87 (9) ; Whereas the standard quality for sunflower seed has been changed by the Council for the 1987/88 marketing year ; whereas the coefficients of equivalence applied to the prices of sunflower seed from third countries should be adjusted accordingly and have not yet been fixed ; whereas the amount of the subsidy for sunflower seed for the 1987/88 marketing year was calculated on the basis of Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (10) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (u) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by v Council Regulation (EEC) No 1920/87 (12) for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4. However, the amount of the subsidy for the 1987/88 marketing year for sunflower seed will be confirmed or replaced with effect from 7 August 1987 to take account, where appropriate, of the effects of the change in the standard quality for sunflower seed. Article 2 This Regulation shall enter into force on 7 August 1987.  ) OJ No 172, 30 . 9 . 1966, p . 3025/66. 2) OJ No L 183, 3 . 7 . 1987, p. 7 . 3) OJ No L 164, 24. 6 . 1985, p. 11 . 4) OJ No L 185, 4. 7 . 1987, p. 68 . 0 OJ No L 167, 25 . 7 . 1972, p. 9 . ^ OJ No L 176, 1 . 7 . 1987, p. 30 . 0 OJ No L 183, 3 . 7 . 1987, p. 14 . 8) OJ No L 183, 3 . 7 . 1987, p. 16 . 9) OJ No L 210, 1 . 8 . 1987, p. 41 . H OJ No L 266, 28 . 9 . 1983, p . 1 . (") OJ No L 53, 1 . 3 . 1986, p. 47. C 2) OJ No L 183, 3 . 7. 1987, p . 18 . 7. 8 . 87 Official Journal of the European Communities No L 218/39 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 August 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 8 0,000 0,000 25,814 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 25,648 24,833 24,527 24,924 25,178 61,98 60,10 59,50 60,45 61,33 69,01 66,86 66,15 " 67,21 68,16 1 230,18 1 190,82 1 175,42 1 194,50 1 202,58 187,29 180,69 177,72 180,69 183,12 222,48 215,20 212,40 215,87 216,55 20,820 20,106 19,794 20,124 20,260 15,269 14,626 14,333 14,593 14,633 39 759 38 268 37 817 38 451 38 626 2 707,92 2 538,62 2 450,12 2 501,07 2 464,98 0,00 0,00 0,00 0,00 0,00 3 852,73 3 700,08 3 637,52 3 698,74 3 689,83 0,00 0,00 0,00 0,00 0,00 5 040,28 4 860,48 4 787,76 4 855,94 4 856,90 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : 62,36 69,44 1 235,27 188,60 223,96 20,965 15,399 40 043 2 756,48 0,00 3 879,21  in Portugal (Esc)  in another Member State (Esc) 0,00 5 075,01 No L 218/40 Official Journal of the European Communities 7. 8 . 87 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 1 . Gross aids (ECU) : I  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 28,314 28,148 27,333 27,027 27,424 27,678 2. Final aids : \ l l \ l (a) Seed harvested and processed in : I I \ I  Federal Republic of Germany IIIl \ (DM) 68,33 67,94 66,06 65,46 66,41 67,29  Netherlands (Fl) 76,13 75,69 73,54 72,84 73,90 74,84  BLEU (Bfrs/Lfrs) 1 355,44 1 350,34 1 310,99 1 295,58 1 314,66 1 322,74  France (FF) 207,29 205,98 199,38 196,41 199,38 201 ,81  Denmark (Dkr) 245,85 244,36 237,09 234,28 237,76 238,43  Ireland ( £ Irl) 23,044 22,898 22,184 21,873 22,203 22,339  United Kingdom ( £) 17,040 16,909 16,267 15,973 16,234 16,273  Italy (Lit) 44 035 43 752 42 261 41 809 42 443 42 619  Greece (Dr) 3 077,33 3 028,77 2 859,47 2 770,97 2 821,92 2 785,83 (b) Seed harvested in Spain and processed : I I  in Spain (Pta) 385,53 385,53 385,53 385,53 385,53 385,53  in another Member State (Pta) 4 264,74 4 238,26 4 085,61 4 023,05 4 084,27 4 075,37 (c) Seed harvested in Portugal and processed : I I I  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 5 504,33 5 469,59 5 289,79 5 217,07 5 285,25 5 286,21 7. 8 . 87 Official Journal of the European Communities No L 218/41 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 8 1st period (') 9 2nd period (') 10 3rd period (') _ 11 4th period (') 12 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 3,440 0,000 34,741 3,440 0,000 34,741 3,440 0,000 34,741 3,440 0,000 35,214 3,440 0,000 35,687 2. Final aids : (a) Seed harvested and processed in (2) : \ \ \  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 83,80 93,58 1 666,79 254,52 301,73 28,294 20,971 54 079 3 798,64 83,80 93,39 1 663,33 254,52 301,73 28,294 20,971 54 078 3 776,02 83,81 93,39 1 666,79 254,29 301,73 28,292 20,971 53 961 3 749,23 85,03 94,75 1 688,97 257,41 305,87 28,657 21,281 54 835 3 796,27 = 86,16 96,01 1711,70 260,94 310,02 29,050 21,591 55 590 3 856,98 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 530,49 4 039,52 530,49 4 052,80 530,49 4 026,98 530,49 4 088,71 530,49 - 4 161,65 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 7 041,46 6 812,97 0,00 7 036,27 6 807,95 0,00 7 002,39 6 775,17 0,00 7 075,64 6 846,04 0,00 7 159,59 6 927,27 3. Compensatory aids :  in Spain (Pta) 3 982,56 3 995,83 3 969,10 4 030,82 4 103,77 4. Special aid :  in Portugal (Esc) 6 812,97 6 807,95 6 775,17 6 846,04 6 927,27 (') Subject to the effect of the new standard quality on the coefficients of equivalence. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0335380 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM 2,075570 2,070750 2,065980 2,061020 2,061020 2,045580 Fl 2,336430 2,333710 2,330890 2,327940 2,327940 2,317730 Bfrs/Lfrs 43,049600 43,040500 43,031000 43,023800 43,023800 43,012500 FF 6,905640 6,913080 6,920360 6,929150 6,929150 6,959560 Dkr 7,878590 7,896740 7,914650 7,937600 7,937600 8,021560 £ Irl 0,774262 0,775715 0,777573 0,779458 0,779458 0,786231 £ 0,700267 0,701551 0,703044 0,704532 0,704532 0,708959 Lit 1 503,44 1 508,95 1 514,05 1 518,95 1 518,95 1 534,09 Dr 156,63400 158,67400 160,60800 162,48900 162,48900 168,24000 Esc 162,15400 162,96100 164,09900 165,34000 165,34000 168,50800 Pta 141,28800 142,27100 143,26500 144,34000 144,34000 146,74500